Per Curiam.

There is no bill of exceptions properly before this court, nor was there one properly before the Court of Appeals. Under our recent decisions, however, the petition fails to allege a defect in the sidewalk of such a substantial nature as to justify the imposing of liability on the defendant city. Gallagher v. City of Toledo, 168 Ohio St., 508, 156 N. E. (2d), 466; Buckley v. City of Portsmouth, 168 Ohio St., 513, 156 N. E. (2d), 468. The record does not show a request* for leave to amend the petition.
One of defendant’s assignments of error in the Court of Appeals, and also in this court, is that the trial court erred in overruling the motion of defendant for judgment notwithstanding the verdict. On the record before the court, that motion should have been sustained.
The judgment of the Court of Appeals affirming the judgment of the trial court is reversed, and final judgment is rendered for defendant.

Judgment reversed,.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.